           Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 1 of 11



     UNITED STATES DISTRICT COURT
     WESTERN DISTRICT OF NEW YORK


     John Castro and Joyce Castro,
                                                                             Report and Recommendation
                                             Plaintiffs,
                                                                                     19-CV-279 (JLS)
                     v.

     Colgate-Palmolive Company et al.,

                                             Defendants.


I.       INTRODUCTION
             Plaintiff John Castro believes that he has spent decades of his life using talcum products

     without realizing that they contained asbestos. John and his wife Joyce now believe that asbestos

     from talcum products caused John’s disease of mesothelioma. John and Joyce accordingly have

     sued Colgate-Palmolive Company (“Colgate”); CVS Pharmacy, Inc.; Cyprus Amax Minerals

     Company; Giant, LLC; several corporate entities related to Johnson & Johnson (“Johnson &

     Johnson,” collectively); Revlon Holdings, Inc. (“Revlon”); and some other defendants under various

     theories of product negligence and strict product liability.

             The case comes before the Court now to address a peculiar procedural phenomenon: “snap

     removal.” The case began in state court; according to electronic stamping from the state-court

     system, John and Joyce filed their verified complaint on February 28, 2019. No more than 24 hours

     later, on March 1, 2019, Johnson & Johnson learned of the filing before even being served and

     removed the case to this District before any defendant had been served. Johnson & Johnson filed

     this immediate, or “snap” removal, to avoid what would have been a prohibition on removal had the

     New York defendants in the case been served. John and Joyce objected to what they consider

     procedural gamesmanship and filed a motion to remand to state court. (Dkt. No. 15.)
         Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 2 of 11



  Unfortunately for John and Joyce, their motion to remand came just four days before the Second

  Circuit issued an opinion that condoned Johnson & Johnson’s procedural maneuver.

          This case was referred to this Court on January 27, 2020 under 28 U.S.C. § 636(b). (Dkt.

  No. 71.)1 On April 8, 2020, the Court held a status conference with the parties during which the

  parties discussed the case informally and agreed that all motions pending at the time would be

  deemed submitted. (Dkt. No. 84.) The Court is mindful that other motions remain pending (Dkt.

  Nos. 45, 63, 87) but wanted to address the motion for remand first because, in its experience, any

  remand motion has the potential to implicate subject-matter jurisdiction.

          Having considered all the motion papers and having heard from the parties at the recent

  status conference, the Court now respectfully recommends denying John and Joyce’s motion for

  remand.

II.   BACKGROUND
          This case concerns allegations that John developed mesothelioma after decades of exposure

  to asbestos, and that at least some of the asbestos came from talcum products that he used

  throughout his life. The case originally began with a verified complaint that John and Joyce filed in

  state court on February 28, 2019. (Dkt. No. 1-2 at 11–45.) In the verified complaint, John and

  Joyce described themselves as residents of Virginia. (Id. at 12.) John and Joyce pled, as would have

  been appropriate for state-court purposes, that some defendants were “at home” in New York but

  that all defendants at least transacted business there. After identifying the parties, the verified

  complaint became somewhat confusing, possibly due to language borrowed from complaints filed in



  1
   The case originally was assigned to District Judge Elizabeth Wolford, and Judge Wolford had issued a non-
  dispositive referral. (Dkt. No. 9.) On January 3, 2020, this case was reassigned to newly appointed District
  Judge John L. Sinatra, Jr. (Dkt. No. 70.) On January 27, 2020, Judge Sinatra expanded the referral to include
  dispositive motions.
                                                        2
       Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 3 of 11



other cases. Although all of the defendants appear to be cosmetics manufacturers, pharmaceutical

companies, or retailers, the verified complaint contained a reference to distributing and selling “raw

asbestos fibers of various kinds and grades.” (Id. at 18.) The verified complaint also referred to

coming into contact with “asbestos products while working in various shipyards, steel mills,

refineries, paper mills, chemical plants, industrial sites and facilities, construction sites and other

facilities or was exposed to the defendants’ products through the normal use of these products.” (Id.

at 19.) As far as the Court can tell, no defendant is a shipyard, steel mill, refinery, paper mill,

chemical plant, or industrial site. In any event, the verified complaint did contain language about

how, according to John and Joyce, every defendant had something to do with talcum products

reaching the retail market. John and Joyce pled further that defendants did not do enough either to

keep asbestos out of their respective products or to warn consumers about possible asbestos

exposure. The verified complaint contained claims of negligence, breach of warranties, and strict

products liability. The verified complaint then veered back into confusing territory by including

claims for violations of the state labor law; for negligence by the contractor defendants for unsafe

plans regarding the demolition of buildings; and for premises liability, among yet other claims.

        Johnson & Johnson removed the case to this District by filing removal papers on March 1,

2019, just one day after the date of electronic filing stamped by the state-court system on the verified

complaint. (Dkt. No. 1.) The 24-hour timing of the removal—Johnson & Johnson almost certainly

was not served within 24 hours of filing and likely had means to monitor court dockets daily for

activity against it—plus the language that no other defendant had “been properly joined or served”

(id. at 2) indicated that this removal was what some call a “snap removal.” The speed of the removal

meant that Johnson & Johnson did not avail itself of the provisions of N.Y. CPLR 3017(c) to obtain

a specific damages demand from John and Joyce. Instead, Johnson & Johnson asserted that the

                                                     3
      Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 4 of 11



amount in controversy likely exceeded $75,000 based on the nature of the claims in the verified

complaint. To date, John and Joyce have not contested that they seek over $75,000 exclusive of

interest and costs. With respect to diversity of citizenship, Johnson & Johnson asserted that no

defendant could claim Virginia as a place of incorporation or as a principal place of business.

Additionally, and critical to the pending motion for reasons that will be explained below, Johnson &

Johnson asserted that no other defendant had been “properly joined and served” as of removal.

This latter assertion was important because of the path that Johnson & Johnson took to reach

federal court. Under 28 U.S.C. § 1441(b)(2), a case otherwise removable “may not be removed if

any of the parties in interest properly joined and served as defendants is a citizen of the State in

which such action is brought.” Johnson & Johnson has conceded that two defendants—Colgate

and Revlon—plausibly have a principal place of business in New York and thus would count as

citizens of New York for removal purposes. The New York citizenship of two defendants would

implicate Section 1441(b)(2), but Johnson & Johnson has attempted to avoid the problem by

removing the case immediately, before the New York defendants literally were “properly joined and

served.”

        John and Joyce cried foul over what they considered Johnson & Johnson’s gamesmanship

with Section 1441(b)(2) and filed the pending motion to remand on March 22, 2019. John and

Joyce’s short argument relied entirely on Section 1441(b)(2), and based on that statute, they

considered the removal “utterly baseless.” (Dkt. No. 15-1 at 6.) Just four days after John and Joyce

filed their motion, the Second Circuit issued its opinion in Gibbons v. Bristol-Myers Squibb Co., 919

F.3d 699 (2d Cir. 2019). The Court will discuss Gibbons in more detail below; in effect, the Second

Circuit sidestepped any policy considerations about the fairness or absurdity of snap removals and

found that such removals are not inconsistent with the plain text of Section 1441(b)(2). Gibbons

                                                    4
         Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 5 of 11



   formed the entirety of Johnson & Johnson’s opposition to remand. (Dkt. No. 26.) In reply, John

   and Joyce have tried to distinguish Gibbons by highlighting language in the opinion suggesting that

   the Second Circuit authorized snap removals only in limited circumstances that would not create

   fundamental unfairness for plaintiffs.

III.   DISCUSSION
           The basics of removal and remand are straightforward. District courts have original

   jurisdiction over any civil action in which the amount in controversy exceeds $75,000 and the

   litigants have diversity of citizenship. See 28 U.S.C. § 1332(a) (Westlaw 2020). For purposes of

   diversity and removal, and with exceptions not relevant here, “a corporation shall be deemed to be a

   citizen of every State and foreign state by which it has been incorporated and of the State or foreign

   state where it has its principal place of business.” Id. § 1332(c)(1). Procedurally, “[a] defendant or

   defendants desiring to remove any civil action from a State court shall file in the district court of the

   United States for the district and division within which such action is pending a notice of removal

   signed pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short and plain

   statement of the grounds for removal, together with a copy of all process, pleadings, and orders

   served upon such defendant or defendants in such action.” Id. § 1446(a). With diversity jurisdiction,

   “the sum demanded in good faith in the initial pleading shall be deemed to be the amount in

   controversy, except that the notice of removal may assert the amount in controversy if the initial

   pleading seeks . . . a money judgment, but the State practice . . . does not permit demand for a

   specific sum . . .; and removal of the action is proper on the basis of an amount in controversy

   asserted under subparagraph (A) if the district court finds, by the preponderance of the evidence,

   that the amount in controversy exceeds the amount specified in section 1332(a).” Id. § 1446(c).



                                                       5
       Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 6 of 11



        Removal is a unilateral action, but plaintiffs who believe that a removal occurred improperly

can make a motion for remand under 28 U.S.C. § 1447(c). The removing party bears the burden of

proving that remand was proper. “As [a removing party] is seeking relief subject to this supervision,

it follows that he must carry throughout the litigation the burden of showing that he is properly in

court. The authority which the statute vests in the court to enforce the limitations of its jurisdiction

precludes the idea that jurisdiction may be maintained by mere averment or that the party asserting

jurisdiction may be relieved of his burden by any formal procedure. If his allegations of

jurisdictional facts are challenged by his adversary in any appropriate manner, he must support them

by competent proof. And where they are not so challenged the court may still insist that the

jurisdictional facts be established or the case be dismissed, and for that purpose the court may

demand that the party alleging jurisdiction justify his allegations by a preponderance of evidence.”

McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); accord Hertz Corp. v. Friend, 559 U.S.

77, 96 (2010) (“The burden of persuasion for establishing diversity jurisdiction, of course, remains

on the party asserting it.”) (citations omitted). Parties seeking remand enjoy the benefit of the

doubt. “The right to remove a state court action to federal court on diversity grounds is statutory

and must therefore be invoked in strict conformity with statutory requirements. In light of the

congressional intent to restrict federal court jurisdiction, as well as the importance of preserving the

independence of state governments, federal courts construe the removal statute narrowly, resolving

any doubts against removability.” Somlyo v. J. Lu-Rob Enters., Inc., 932 F.2d 1043, 1045–46 (2d Cir.

1991) (citations omitted), superseded in part on other grounds by Fed. R. Civ. P. 5, 83 (1995 amendments),

as recognized in Contino v. U.S., 535 F.3d 124 (2d Cir. 2008).

        Here, the amount in controversy is not an issue. Johnson & Johnson did not avail itself of

the provisions of CPLR 3017(c), and this Court has warned removing parties in the past about the

                                                     6
       Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 7 of 11



risk that ambiguities surrounding the amount in controversy can undermine a removal. See Ortiz v.

JCPenney, No. 16-CV-569W, 2016 WL 6694249, at *6 (W.D.N.Y. Nov. 15, 2016), report and

recommendation adopted, No. 1:16-CV-0569 EAW, 2016 WL 7131559 (W.D.N.Y. Dec. 6, 2016).

Nonetheless, John and Joyce have not contested Johnson & Johnson’s assertion that the amount in

controversy likely exceeds $75,000. “[A]s specified in § 1446(a), a defendant’s notice of removal

need include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold. Evidence establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff

contests, or the court questions, the defendant’s allegation.” Dart Cherokee Basin Operating Co., LLC

v. Owens, 574 U.S. 81, 89 (2014). Johnson & Johnson thus has satisfied the removal requirement

concerning amount in controversy.

        As for diversity of citizenship, despite John and Joyce’s valiant efforts to explore the

penumbras of the language in Gibbons, the holding of Gibbons compels denial of their motion.

Despite some complexities pertaining to multidistrict litigation, the procedural scenario in Gibbons

regarding removal was the same as it is here. “In the usual case, application of the forum defendant

rule is straightforward: a defendant is sued in a diversity action in the state courts of its home state,

is served in accordance with state law, attempts to remove the case, and is rebuffed by a district

court applying Section 1441(b)(2). Here, however, Defendants removed each of the Transferred

Actions to federal court after the suit was filed in state court but before any Defendant was served.”

919 F.3d at 705 (citations omitted). The Second Circuit examined the plain text of Section

1441(b)(2) and chose to follow the reasoning of the Third Circuit in Encompass Ins. Co. v. Stone

Mansion Rest. Inc., 902 F.3d 147 (3d Cir. 2018), reh’g denied (Sept. 17, 2018). “The statute plainly

provides that an action may not be removed to federal court on the basis of diversity of citizenship

once a home-state defendant has been ‘properly joined and served.’ 28 U.S.C. § 1441(b)(2) (emphasis

                                                    7
       Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 8 of 11



added). By its text, then, Section 1441(b)(2) is inapplicable until a home-state defendant has been

served in accordance with state law; until then, a state court lawsuit is removable under Section

1441(a) so long as a federal district court can assume jurisdiction over the action.” Gibbons, 919 F.3d

at 705. The Second Circuit’s reasoning leaves no play in the joints that would help John and Joyce

here. John and Joyce read too much into the phrase “limited circumstances” in Gibbons. The

Second Circuit’s full sentence using that phrase is as follows: “Put simply, the result here—that a

home-state defendant may in limited circumstances remove actions filed in state court on the basis

of diversity of citizenship—is authorized by the text of Section 1441(b)(2) and is neither absurd nor

fundamentally unfair.” Id. at 707. The full context of the reference to “limited circumstances”

makes clear that snap removal is, in itself, the limited circumstance that allows a home-state

defendant to do what otherwise would be prohibited by the plain text of Section 1441(b)(2). Just a

few weeks ago, the Fifth Circuit endorsed the same reasoning. See Texas Brine Co., L.L.C. v. Am.

Arbitration Ass’n, Inc., ___ F.3d ___, No. 18-31184, 2020 WL 1682777, at *3 (5th Cir. Apr. 7, 2020)

(“Of some importance, the removing party is not a forum defendant. Diversity jurisdiction and

removal exist to protect out-of-state defendants from in-state prejudices. The plain-language

reading of the forum-defendant rule as applied in this case does not justify a court’s attempt to

revise the statute.”) (citation omitted).

        In light of Gibbons, this Court takes no position on the policy argument that John and Joyce,

and others, have made about snap removals: They are a fundamentally unfair absurdity that

undermines what Congress clearly intended in Section 1441(b)(2). The most that the Court will say

about the policy of snap removals is that they likely are a creature of modern technology. Back

when new cases could be filed only in hard copy by physically appearing at the Clerk’s Office

window, snap removals were logistically impossible. In the era of paper filing, filing removals as

                                                   8
            Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 9 of 11



     quickly as Johnson & Johnson did here would have required posting a paralegal or private

     investigator at every Clerk’s Office window in every state courthouse in the country, to spy on every

     physical filing for a mention of a particular defendant. Those paralegals or private investigators

     likely would have needed a lot of quarters in their pockets, to make immediate calls on payphones to

     the defendants who hired them. In the era of 24-hour electronic filing, the Court is vaguely aware of

     third-party services that exist to monitor docket activity nationwide on a daily basis for new cases

     involving specified defendants. Whatever Congress intended with Section 1441(b)(2), modern

     technology appears to have created a gap between what was intended and what is now technically

     possible under the literal language of the statute. As the Court once noted in a different context,

     updating statutes and regulations in the face of categorically new technological advances is for

     Congress and not for the judiciary. See United States v. Petix, No. 15-CR-227A, 2016 WL 7017919, at

     *7 (W.D.N.Y. Dec. 1, 2016) (report and recommendation) (“Given the options available for future

     regulation, any discussion about regulating virtual currencies is best left to the political process.”); see

     also Texas Brine, 2020 WL 1682777, at *3 (“In statutory interpretation, an absurdity is not mere

     oddity. The absurdity bar is high, as it should be. The result must be preposterous, one that no

     reasonable person could intend. In our view of reasonableness, snap removal is at least rational.”)

     (internal quotation marks and citations omitted).

IV.      CONCLUSION
             For all of the foregoing reasons, the Court respectfully recommends denying John and

     Joyce’s motion for remand (Dkt. No. 15).

V.       OBJECTIONS
             A copy of this Report and Recommendation will be sent to counsel for the parties by

     electronic filing on the date below. “Within 14 days after being served with a copy of the

                                                          9
      Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 10 of 11



recommended disposition, a party may serve and file specific written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). Any

objections must be filed electronically with the Clerk of the Court through the CM/ECF system.

        “As a rule, a party’s failure to object to any purported error or omission in a magistrate

judge’s report waives further judicial review of the point.” Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003) (citations omitted); see also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)

(“Where parties receive clear notice of the consequences, failure timely to object to a magistrate’s

report and recommendation operates as a waiver of further judicial review of the magistrate’s

decision.”) (citation omitted). “We have adopted the rule that failure to object timely to a magistrate

judge’s report may operate as a waiver of any further judicial review of the decision, as long as the

parties receive clear notice of the consequences of their failure to object. The rule is

enforced under our supervisory powers and is a nonjurisdictional waiver provision whose violation

we may excuse in the interest of justice.” United States v. Male Juvenile (95-CR-1074), 121 F.3d 34,

38–39 (2d Cir. 1997) (internal quotation marks and citations omitted).

         “Where a party only raises general objections, a district court need only satisfy itself there is

no clear error on the face of the record. Indeed, objections that are merely perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same arguments set forth in

the original papers will not suffice to invoke de novo review. Such objections would reduce the

magistrate’s work to something akin to a meaningless dress rehearsal.” Owusu v. N.Y. State Ins., 655

F. Supp. 2d 308, 312–13 (S.D.N.Y. 2009) (internal quotation and editorial marks and citations

omitted). “In addition, it would be fundamentally unfair to permit a litigant to set its case in motion

before the magistrate, wait to see which way the wind was blowing, and—having received an



                                                   10
      Case 1:19-cv-00279-JLS-HBS Document 90 Filed 04/29/20 Page 11 of 11



unfavorable recommendation—shift gears before the district judge.” Paterson-Leitch Co. v. Mass. Mun.

Wholesale Elec. Co., 840 F.2d 985, 991 (1st Cir. 1988) (citation omitted).

        SO ORDERED.

                                                 __/s Hugh B. Scott________
                                                 Hon. Hugh B. Scott
                                                 United States Magistrate Judge
DATED: April 29, 2020




                                                   11
